Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000883
                                                         16-DEC-2014
                                                         08:10 AM


                          SCWC-14-0000883


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        ZACHARY FRED BAILEY,

                   Respondent/Plaintiff-Appellee,


                                 vs.


            BURRELLE DAVID DUVAUCHELLE, TRUSTEE UNDER

      DUVAUCHELLE FAMILY TRUST U/D/T DATED AUGUST 14, 2008,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-14-0000883; CIV. NO. 06-1-0218(1))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on
November 6, 2014, is hereby accepted.     No oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai'i, December 16, 2014.

R. Steven Geshel and           /s/   Mark E. Recktenwald

Hayden Aluli, 
                /s/   Paula A. Nakayama

for petitioner

                               /s/   Sabrina S. McKenna

Jade Lynne Ching and
          /s/   Richard W. Pollack

Melissa M. Uhl,

for respondent                 /s/   Michael D. Wilson